Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .	

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/31/2022 has been entered.



Status of Claims
	Claims 9, 11, 13-21, 23 and 25-32 are pending.
Claims 13 and 17 are withdrawn from consideration as drawn to a non-elected invention.
	Claims 9, 11, 14-16, 18-21, 23 and 25-32 have been examined. 
	Claims 9, 11, 13-15, 23 and 25-26 have been amended in the response filed 1/31/2022. 
The rejection of claims 11, 13-15, 23 and 25-26 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, is withdrawn due to Applicant’s amendments filed 1/31/2022.
	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 14 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. There is not support in the specification as originally filed for the term polyethylene glycol alkyl ether sulfate ammonium salt.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 9, 11, 14-16, 18-21, 23 and 25-28, 30 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Leotaud et al. WO 2017/074301 (hereinafter “Leotaud”) in view of Kratschmer et al. US PG PUB 2012/0148826 (hereinafter “Kratschmer”).
Claim 9. 
Leotaud teaches: 
A method comprising: introducing a spacer fluid into a wellbore, [0003] teaches it is known to introduce a spacer fluid to clean a wellbore preceding a cementing operation; [0008] teaches methods to introduce spacer fluid into a wellbore;
the spacer fluid comprising a solid surfactant composite comprising; [0008] teaches adding a solid surfactant composite;
wherein the solid surfactant composite comprises:
 a liquid water-wetting surfactant disposed on a surface of a solid carrier; and, a dispersant, a defoamer, or both disposed on a surface of the solid carrier, [0032] teaches a solid surfactant composite comprising a water-wetting surfactant and a solid carrier;
wherein the liquid water-wetting surfactant comprises at least one surfactant selected from the group consisting of an alcohol ethoxylate,  alcohol ethoxysulfates,  alkyl phenol ethoxylates,  glycol ethers, and any combinations thereof, [0010] teaches alcohol ethoxylate;
and displacing a fluid in the wellbore using the spacer fluid, [0028] teaches using the spacer fluid to displace a first fluid from a wellbore.
Leotaud does not teach:
wherein the solid carrier comprises calcium silicate.  
Kratschmer teaches using as solid carrier particles for surfactant compositions for use in cement, see [0016]
It would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date to modify Leotaud and use calcium silicate as the solid carrier particle because Leotaud teaches at [0015] teaches “the solid carrier may include any of a variety of solid materials”...”for a particular application” and Kratschmer teaches calcium 

Claim 11: 
Leotaud teaches that the solid carrier may comprised .1 to 30 by weight, see [0015] and the alcohol ethoxylate surfactant may comprise 10, 20 and 30 percent, see [0010].
Leotaud does not specifically teach:
the solid carrier is from 0.25 to 27% by weight of the solid surfactant composite and wherein the liquid water-wetting surfactant is alcohol ethoxylate from 15 to 30 % by weight of the solid surfactant composite.
It would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date to modify Leotaud and choose Applicant’s claimed ranges for the solid carrier and alcohol ethoxylate because Leotaud provides almost identical overlapping ranges of concentrations taught as suitable and Applicant has not shown that this claimed amount solves any stated problem or produces unexpected results. 

Claim 14. 
Leotaud teaches:
wherein the liquid water-wetting surfactant is polyethylene glycol alkyl ether sulfate ammonium salt at 50 % by weight of the solid surfactant composite. This compound is a glycol ether, taught in [0010] and elsewhere. [0014] teaches different glycol ethers. [0012] teaches ethoxylated dodecyl alcohol ammonium sulfate, which could be interpreted to mean a 

Claim 15. 
Leotaud teaches:
wherein liquid the water-wetting surfactant comprises an alcohol ethoxylate, wherein the alcohol ethoxylate comprises C8 to C12 alcohol ethoxylated with about 4 moles to about 8 moles of ethylene oxide, [0011] teaches “alcohol ethoxylates may include C4 to C12 alcohols substituted with about 4 moles to about 8 moles of ethylene oxide”.

Claim 16. 
Leotaud teaches:
wherein the spacer fluid further comprises an aqueous- base fluid selected from the group consisting of fresh water, salt water, brine, seawater, and any combination thereof., [0022] teaches brine as a base fluid. 

Claim 18. 
Leotaud teaches: 
A method comprising: introducing a spacer fluid into a wellbore, [0003] teaches it is known to introduce a spacer fluid to clean a wellbore preceding a cementing operation; [0008] teaches methods to introduce spacer fluid into a wellbore;
the spacer fluid comprising a solid surfactant composite; [0008] teaches adding a solid surfactant composite;
and displacing a fluid in the wellbore using the spacer fluid, [0028] teaches using the spacer fluid to displace a first fluid from a wellbore.
 wherein the solid surfactant composite is prepared by coating a liquid water-wetting surfactant, on the solid carrier and drying the drying the solid carrier to produce the solid surfactant composite; this step is a non-elected species.
Leotaud does not teach:
coated on a calcium silicate solid carrier.
Kratschmer teaches using as solid carrier particles for surfactant compositions for use in cement, see [0016]
It would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date to modify Leotaud and use calcium silicate as the solid carrier particle because Leotaud teaches at [0015] teaches “the solid carrier may include any of a variety of solid materials”...”for a particular application” and Kratschmer teaches calcium silicate is a suitable solid carrier for surfactants such that one would have a reasonable expectation of success.

Claim 19. 

wherein the liquid water-wetting surfactant comprises at least one surfactant selected from the group consisting of an alcohol ethoxylate, an alcohol ethoxysulfate, an alkyl phenol ethoxylate, a glycol ether, and any combination thereof, [0010] teaches alcohol ethoxylate.

 Claim 20.
Leotaud teaches:
wherein the solid surfactant further comprises at least one of a dispersant, a defoamer, or both coated ....on the carrier, [0009] teaches adding a dispersant and defoamer.
 Leotaud teaches coating on a carrier but does not teach:
coated on the calcium silicate solid carrier.  
Kratschmer teaches using as solid carrier particles for surfactant compositions for use in cement, see [0016]
It would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date to modify Leotaud and use calcium silicate as the solid carrier particle because Leotaud teaches at [0015] teaches “the solid carrier may include any of a variety of solid materials”...”for a particular application” and Kratschmer teaches calcium silicate is a suitable solid carrier for surfactants such that one would have a reasonable expectation of success in using calcium silicate as the solid carrier.


Claim 21 

A method comprising: introducing a spacer fluid into a wellbore, [0003] teaches it is known to introduce a spacer fluid to clean a wellbore preceding a cementing operation; [0008] teaches methods to introduce spacer fluid into a wellbore;
the spacer fluid comprising a solid surfactant composite comprising; [0008] teaches adding a solid surfactant composite;
a liquid water-wetting surfactant disposed on a surface of a solid carrier; and, a dispersant, a defoamer, or both disposed on a surface of the solid carrier, [0032] teaches a solid surfactant composite comprising a water-wetting surfactant and a solid carrier;
and displacing a fluid in the wellbore using the spacer fluid, [0028] teaches using the spacer fluid to displace a first fluid from a wellbore;
displacing the spacer fluid in the wellbore with a cement, [0028] teaches displacing the spacer fluid with cement.

 Claim 25. 
Leotaud teaches:
wherein the liquid water-wetting surfactant comprises at least one surfactant selected from the group consisting of an alcohol ethoxylate, an alcohol ethoxysulfate, an alkyl phenol ethoxylate, a glycol ether, and any combination thereof, [0010] teaches alcohol ethoxylate.


Claim 26. 

wherein liquid the water-wetting surfactant comprises an alcohol ethoxylate, wherein the alcohol ethoxylate comprises C8 to C12 alcohol ethoxylated with about 4 moles to about 8 moles of ethylene oxide, [0011] teaches “alcohol ethoxylates may include C4 to C12 alcohols substituted with about 4 moles to about 8 moles of ethylene oxide”.

Claim 27. 
Leotaud teaches:
wherein the spacer fluid further comprises an aqueous- base fluid selected from the group consisting of fresh water, salt water, brine, seawater, and any combination thereof, [0022] teaches brine as a base fluid. 

Claim 28. 
Leotaud teaches:
further comprising preparing the spacer fluid, the preparing comprising: mixing a dry blend comprising the solid surfactant and a solid particulate additive with aqueous-base fluid to form the spacer fluid, [0032] teaches aqueous base fluid; [0027] and [0032] teach mixing.




Claim 30. 

wherein the spacer fluid further comprises an aluminosilicate weighting agent, Table 3, [0046] teaches hydrated aluminum silicate, kaolin, which is aluminosilicate.

Claim 32. 
Leotaud teaches:
wherein the spacer fluid further comprises an aluminosilicate weighting agent, Table 3, [0046] teaches hydrated aluminum silicate, kaolin, which is aluminosilicate.

Claims 29 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Leotaud et al. WO 2017/074301 (hereinafter “Leotaud”) in view of Kratschmer et al. US PG PUB 2012/0148826 (hereinafter “Kratschmer”) as set forth above and further in view of Albrecht et al. US Patent No. 7,320,951 (Albrecht). 


Claim 29. 
Leotaud teaches at [0003] to blend liquid surfactants with cementing operations. Leotaud teaches “additional liquid additives” ...may be added to the water.; [0057] and table 8 teach liquid surfactants; 
Leotaud as modified by Kratschmer do not specifically teach:
wherein the liquid water-wetting surfactant comprises at least one surfactant selected from the group consisting of poly(oxy-1,2,-ethanediyl) alpha-sulfo- omega-(dodecyloxy) ammonium salt, poly(oxy-1,2-ethanediyl) alpha-sulfo-omega- (tetradecyloxy) ammonium salt, C9-C11 alkyl oligomeric d-glucopyranoside, and combinations thereof.  
Albrecht teaches Applicant’s claimed glucopyranoside surfactants in use as a friction reducer with drilling muds that are silicate based, see col. 1, l. 58 to col. 2, l. 11.  Albrecht teaches to use these surfactants as friction reducers when silicates are used.
It would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date to modify use the glucopyranoside surfactants with the silicates of Kratschmer because Albrecht teaches to use the glycopyranoside surfactants as friction reducers when silicate are used. 

Claim 31. 
Leotaud teaches at [0003] to blend liquid surfactants with cementing operations. Leotaud teaches “additional liquid additives” ...may be added to the water.; [0057] and table 8 teach liquid surfactants; 
Leotaud as modified by Kratschmer do not specifically teach:
wherein the liquid water-wetting surfactant comprises at least one surfactant selected from the group consisting of poly(oxy-1,2,-ethanediyl) alpha-sulfo- omega-(dodecyloxy) ammonium salt, poly(oxy-1,2-ethanediyl) alpha-sulfo-omega- (tetradecyloxy) ammonium salt, C9-C11 alkyl oligomeric d-glucopyranoside, and combinations thereof.  
Albrecht teaches Applicant’s claimed glucopyranoside surfactants in use as a friction reducer with drilling muds that are silicate based, see col. 1, l. 58 to col. 2, l. 11.  Albrecht teaches to use these surfactants as friction reducers when silicates are used.
. 

Claims 14 is rejected under 35 U.S.C. 103 as being unpatentable over Leotaud et al. WO 2017/074301 (hereinafter “Leotaud”) in view of Kratschmer et al. US PG PUB 2012/0148826 (hereinafter “Kratschmer”) and Pabalan et al. US 20130196885 (Pabalan). 

Claim 14. 
Leotaud teaches:
Different glycol ethers see [0014].  [0012] teaches ethoxylated dodecyl alcohol ammonium sulfate, which could be interpreted to mean a polyethylene glycol alkyl ether sulfate ammonium salt. Applicant’s specification is not clear as to where the claimed polyethylene glycol alkyl ether sulfate ammonium salt terminology arrived from; a new matter rejection has been made. The Examiner indicated above that Leopaud appears to teach the compound, but if this rejection is made. [0010] teaches to use 50 percent. 
wherein the liquid water-wetting surfactant is polyethylene glycol alkyl ether sulfate ammonium salt at 50 % by weight of the solid surfactant composite. This compound is a glycol ether, taught in [0010] Leopaud and elsewhere. [0014] teaches different glycol ethers. It is also noted that this compound is also known as ammonium laureth sulfate which is the ammonium salt instead of the sodium salt. The Examiner takes official notice that this surfactant is one of 
Pabalan teaches spacer fluids, see [0065] that utilize surfactants [0144], and sodium laureth sulfate or the ammonium salts are suggested as suitable, see [0148] teaches ammonium laureth sulfate.
It would have been obvious to one having ordinary skill in the art at the time of Applicants effective filing date to modify Leotaud and use the claimed surfactant in the claimed amount because Leotaud suggests in [0010] that “any” surfactant may be used and also directs one to  glycol ethers and Applicant’s claimed surfactant is perhaps the most common and cheapest glycol ether available and is also taught by as a suitable surfactant in a spacer fluid and Pabalan so uses the claimed surfactant in a spacer fluid.  

Response to Arguments
Applicant's arguments filed 1/31/2022 have been fully considered but they are not persuasive. 
Applicant argues that the combination of Leotaud and Kratschmer is non-analogous art because Leotaud is directed to spacer fluids and Kratschmer is directed to adhesion enhancers. This argument is not persuasive because Leotaud teaches because Leotaud teaches at [0015] teaches “the solid carrier may include any of a variety of solid materials”...”for a particular application” and Kratschmer teaches calcium silicate is a suitable solid carrier for surfactants such that one would have a reasonable expectation of success.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1. US Patent No. 10,882,751 teaches composite particles comprising calcium silicate capable of having functionalized groups thereon.
2. US PG PUB 2008/0135245 teaches coating calcium silicate with various materials.
3.  US PG PUB 2016/0024371 teaches coating calcium silicate particulates with surfactants.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R NOLD whose telephone number is (571)272-2703.  The examiner can normally be reached on M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 

 /CHARLES R NOLD/ Primary Examiner, Art Unit 3674